The opinion of the court was delivered by
Bennett, J.
Upon the issue joined upon the’ plea in abatement, the court below were desired to infer, that the two suits were commenced for the same cause of action, which they declined to do, from the evidence then before them. This presumption, which the court were asked to make, was purely a presumption of fact, and not of law; consequently, there is no question of law arising on the finding of the court; and this court will not revise the finding of the court below on matter of fact.
The only question of law in the case, arises on the rejection of Mr. Chittenden, as a witness. The object of the inquiry of him was to show, that the two actions were commenced for the identical and same cause of action; and as he had no information on this subject, except what he received from his client, we think, he was properly excluded. The general rule is, that all communications, which the client makes to his attorney, for the purpose of professional advice, upon the subject of his rights or liabilities, are privileged communications. In this case, the very point of consultation might have been, and probably was, whether the first suit would abate the second. ¥e may well suppose this, if there was any plausible ground for the defendants’ plea.
The judgment of the county court is affirmed.